Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 31 October 1790
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Monticello Oct. 31. 1790.

Being to set out for Philadelphia this week, I cannot take my departure without bidding you Adieu by letter. I had much wished it could have been in person, but my occupations here during my stay did not permit it. I had hoped that a contract I had procured between Colo. T.M.R. and his son had secured to the latter Edgehill for a settlement. But some subsequent motives have rendered the former so desirous of getting off the bargain, that a son cannot refuse to permit it. I suspect it is to gratify some other purchaser, which time will shew if true. At present I hardly expect Mr. Randolph will have it. If not, he will try to purchase of Mr. Carter who wishes to sell a great part of his land here to pay his debts. In any event Patsy will remain here. The solitude she will be in induces me to leave Polly with her this winter. In the spring I shall have her at Philadelphia if I can find a good situation for her there. I would not chuse to have her there after fourteen years of age.—As soon as I am fixed in Philadelphia, I shall be in hopes of receiving Jack. Load him on his departure with charges not to give his heart to any object he will find there. I know no such useless bauble in a house as a girl of mere city education. She would finish by fixing him there and ruining him. I will enforce on him your charges and all others which shall be for his good. Adieu my dear Madam Your’s affectionately

Th: Jefferson

